                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Kidarryl Phillips                                                     Docket No. 5:21-CR-14-1D

                                     Petition for Action on Probation

COMES NOW Kyle W. Fricke, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Kidarryl Phillips, who, upon an earlier plea of guilty to
Maliciously Conveying False Information-Explosives, in violation of 18 U.S.C. § 844(e), was sentenced
by the Honorable James C. Dever III, U.S. District Judge, on August 27, 2021, to 4 years probation under
the conditions adopted by the court.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

During a routine home visit on September 3, 2021, the defendant tested positive for marijuana via an instant
urine screen. Phillips readily admitted to using this illegal substance, and he signed an admission of drug
use form. The defendant was verbally reprimanded for this drug use, counseled about his actions, and
cognitive behavioral skills were utilized. As a sanction for this violation, the probation office is
recommending that the defendant obtain a substance abuse assessment and comply with any course of
recommended treatment. The defendant signed a Waiver of Hearing agreeing to the proposed modification
of supervision.

PRAYING THAT THE COURT WILL ORDER that probation be modified as follows:

   1. The defendant shall participate as directed in a program approved by the probation office for the
      treatment of narcotic addiction, drug dependency, or alcohol dependency which will include
      urinalysis testing or other drug detection measures and may require residence or participation in a
      residential treatment facility.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Dewayne L. Smith                                 Isl Kyle W. Fricke
Dewayne L. Smith                                     Kyle W. Fricke
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Reade Circle
                                                     Greenville, NC 27858-1137
                                                     Phone:252-830-2336
                                                     Executed On: September 10, 2021




             Case 5:21-cr-00014-D Document 71 Filed 09/13/21 Page 1 of 2
Kidarryl Phillips
Docket No. 5:21-CR-14-1D
Petition For Action
Page2


                                      ORDER OF THE COURT

Considered and ordered this c&           day of   .$.gp H? ~   , 2021, and ordered filed and
made a part of the records in the above case.


Jan(s C. Dever III
U.S. District Judge




             Case 5:21-cr-00014-D Document 71 Filed 09/13/21 Page 2 of 2
